DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 8/24/2022. Claims 1-22 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 6-9, filed 8/24/2022, regarding the claim objection for Claim 22, have been fully considered and are persuasive. The objection has been withdrawn in view of the amended claim.
Applicant's arguments, see pages 6-9, filed 8/24/2022, regarding the 103 rejections of Claims 1-22, have been fully considered and are persuasive. However, a new ground of rejection has been made in view of LaBelle et al., (US 20150238140 A1) hereinafter referred to as LaBelle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al., (US 20190354787 A1) hereinafter referred to as Fong in view of Yin et al., (Designing ECG-based Physical Unclonable Function for security of Wearable Devices; Year: 2017 hereinafter referred to as Yin and further in view of LaBelle et al., (US 20150238140 A1) hereinafter referred to as LaBelle.
Regarding Claims 1 and 10, Fong discloses A method for biometric authentication, the method comprising: generating a biometric feature vector from biometric data, the biometric feature vector identifying a user; [paragraph 0018, extracting a plurality of feature vectors from the biometric data.,,extraction of one or more feature vectors from biometric data of a particular user] 
and generating a secret key based on the biometric feature vector and the…feature vector [paragraph 0043, the key generator 240 derives an authentication key from the feature vectors outputted by the neural network 220]
Fong does not explicitly teach generating a hardware-specific feature vector; and the hardware-specific feature vector.
Yin teaches generating a hardware-specific feature vector; and the hardware-specific feature vector. [page 3509, ECG-based PUFs] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
The combination of Fong and Yin does not explicitly teach generating biometric variability data based on the biometric data; and the biometric variability data.
LaBelle teaches generating biometric variability data based on the biometric data; and the biometric variability data [paragraph 0019, The interval between heartbeats continuously fluctuates due to sympathetic and parasympathetic nerve activity. It is ideal for changes in heart rate to be reflected by a smooth, sine wave-like pattern as opposed to abrupt changes. Heart rate variability (HRV) analysis is a non-invasive technique generally implemented by monitoring the interval between successive peaks of the QRS complex (the R-R interval) of an EKG signal and can give implications about a subject's stress.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of LaBelle with the disclosures of Fong and Yin. The motivation or suggestion would have been for biological data analysis. (paragraph 0003 and throughout)
Regarding Claim 2, Fong discloses wherein generating the biometric feature vector comprises producing a multi-bit randomized number from the biometric data which differentiates between different users. [paragraphs 0058-0059, in order to learn and extract features that are maximally different for different individuals (inter-subject) and minimally different for the same individual (intra-subject) over time, a cost function can be based on the intra-subject similarity distribution and standard deviation as well as the inter-subject similarity distribution and standard deviation. Using such cost function to train the last hidden layer, the extracted feature vectors 136 can differentiate a third part from an authorized user and recognize the authenticated user over time even though certain biometric data of the authenticated user have time-varying characteristics]
Regarding Claim 3, Fong discloses wherein generating the biometric feature vector further comprises applying a learning algorithm trained to generate the multi-bit randomized number unique to each of the different users. [paragraphs 0058-0059, 0076, In order to learn and extract features that are maximally different for different individuals (inter-subject) and minimally different for the same individual (intra-subject) over time, a cost function can be based on the intra-subject similarity distribution and standard deviation as well as the inter-subject similarity distribution and standard deviation. Using such cost function to train the last hidden layer, the extracted feature vectors 136 can differentiate a third part from an authorized user and recognize the authenticated user over time even though certain biometric data of the authenticated user have time-varying characteristics ... the multi-factor authentication disclosed herein can also use a randomized key generated from the feature vectors as one factor for authenticating the user]
Regarding Claim 4, Fong discloses further comprising receiving the biometric data through a biometric sensor. [paragraph 0067 and Figure 9, During the enrollment phase, the user 111 accesses the user equipment 110-k held by the case 120-k as usual, while the sensors 125 and/or 118 record the biometric data and generate signals]
Regarding Claim 5, Fong does not explicitly teach wherein: the biometric data comprises cardiac data; and the biometric sensor comprises at least one of an electrocardiography (ECG) sensor or a photoplethysmography (PPG) sensor.
Yin teaches wherein: the biometric data comprises cardiac data; and the biometric sensor comprises at least one of an electrocardiography (ECG) sensor or a photoplethysmography (PPG) sensor. [page 3510, ECG feature extraction framework that induces signal processing techniques and a novel neural network training algorithm whose cost function is directly governed by the similarly or distance between individuals’ ECG features ... [Section BA], A non-invasive single-lead ECG sensor acquires and digitizes raw ECG data at 250 Hz, A 256-tap noise rejection filter {NRF} with cut-off frequency of 1-40 Hz attenuates high frequency noises such as power-line noise and rejects DC wandering of the raw ECG signal] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
The combination of Fong and Yin does not explicitly teach the biometric variability data is an averaged heart rate variability value.
LaBelle teaches the biometric variability data is an averaged heart rate variability value; [paragraph 0019, The interval between heartbeats continuously fluctuates due to sympathetic and parasympathetic nerve activity. It is ideal for changes in heart rate to be reflected by a smooth, sine wave-like pattern as opposed to abrupt changes. Heart rate variability (HRV) analysis is a non-invasive technique generally implemented by monitoring the interval between successive peaks of the QRS complex (the R-R interval) of an EKG signal and can give implications about a subject's stress.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of LaBelle with the disclosures of Fong and Yin. The motivation or suggestion would have been for biological data analysis. (paragraph 0003 and throughout)
Regarding Claim 6, Fong does not explicitly teach wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector.
Yin teaches wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector. [page 3509 and Figure 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
Regarding Claim 7, Fong discloses wherein the secret key is generated to register the user as a registered user. [paragraphs 0043 and 0067, FIG. 9 is a simplified block diagram of biometric identity and authentication performed on the active case 120 during registration, in accordance with some embodiments. Prior to performing the authentication, a case, e.g., case[k] has the neural network (e.g., the neural network 220) installed on the case 120-k]
Regarding Claim 8, Fong discloses wherein the secret key is generated to authenticate a registered user. [paragraphs 0043 and 0067, the key generator 240 derives an authentication key from the feature vectors outputted by the neural network 220. For example, upon obtaining feature vectors from the neural network 220, the key generator 240 takes the most significant bits of the features of the obtained feature vectors, and generates a bit stream. The bit stream provides a random number that can be used as a secret key for authentication]
Regarding Claim 9, Fong discloses wherein when authenticating the registered user, the biometric feature vector is extracted over fewer samples of the biometric data than during registration. [paragraphs 0068-0078 and Figure 10, the method 1000 further includes conditioning the biometric data, including filtering the biometric data to remove outliers and normalizing the biometric data, as explained above with reference to FIGS. 2 and 3. In some embodiments, as represented by block 1014, the method 1000 includes receiving trained neural network parameters 135 from a remote feature extractor {e.g., the neural network 134 on the server 130) and stores the trained neural network parameters 135 as the neural network parameters 222 on the case 120. In some embodiments, as represented by block 1016, the method 1000 includes using an authentication neural network {e.g., the neural network 220) or extracting a plurality of feature vectors from the biometric data using the locally stored neural network parameters 222. In some embodiments, the plurality of feature vectors extracted by the authentication neural network 220 are associated with a plurality of identifiability scores]
Regarding Claim 11, Fong discloses wherein the processor comprises a learning algorithm implemented on a neural network to extract the biometric feature vector. [Figure 1]
Regarding Claim 12, Fong discloses wherein the neural network is capable of differentiating between biometric signals of different users. [paragraphs 0058-0059, 0065, Figure 1, As represented by block 810, the method 800 includes obtaining biometric data from a plurality of sources used by a plurality of users, e.g., N cases 120 with each case holding one user equipment 110 used by a respective user 111, FIG, 1, As represented by block 820, in some embodiments, the method 800 includes conditioning the biometric data, which further includes filtering the biometric data to remove outliers and normalizing the Page 8 biometric data. In some embodiments, as represented by block 830, the method 800 includes a neural network training process in order to extract feature vectors 136 and generate trained neural network parameters 135]
Regarding Claim 13, Fong discloses wherein the neural network comprises at least one hidden layer for extracting the biometric feature vector. [paragraph 0040, the neural network 220 includes a plurality of layers 224, including an input layer coupled to receive the conditioned signal from the conditioning unit 210, and a number of layers adjacent the input layer, e.g., hidden layer{s) adjacent the input layer and an output layer adjacent the hidden layer]
Regarding Claim 16, Fong does not explicitly teach wherein: the neural network does not have an output layer; and the biometric feature vector is based on values of a last layer of the at least one hidden layer.
Yin teaches wherein: the neural network does not have an output layer; [page 3510, one way of performing authentication or PUF key generation is to use the extracted features at the last hidden layer, instead of the output layer] 
and the biometric feature vector is based on values of a last layer of the at least one hidden layer. [page 3511 and Figure 4, Using the trained NN, in the testing phase, the feature vectors {FVs) are obtained from the final hidden layer output] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for proper random test and better performance. (Abstract)
Regarding Claim 17, Fong does not explicitly teach wherein the neural network is trained by minimizing an application-specific cost function formulated as: 
    PNG
    media_image1.png
    53
    197
    media_image1.png
    Greyscale
wherein μ intra is a mean of an intra-subject cosine similarity distribution, μ inter is a mean of an inter-subject cosine similarity distribution, R intra is a standard deviation of the intra-subject cosine similarity distribution, and R inter is a standard deviation of the inter-subject cosine similarity distribution.
Yin teaches wherein the neural network is trained by minimizing an application-specific cost function formulated as: 
    PNG
    media_image1.png
    53
    197
    media_image1.png
    Greyscale
wherein μ intra is a mean of an intra-subject cosine similarity distribution, μ inter is a mean of an inter-subject cosine similarity distribution, R intra is a standard deviation of the intra-subject cosine similarity distribution, and R inter is a standard deviation of the inter-subject cosine similarity distribution. [page 3510-3511, section II(b)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
Regarding Claim 19, Fong discloses A device, comprising: a memory; and a processor coupled to the memory and configured to: receive biometric data; [paragraph 0018] 
extract a biometric feature vector unique to a user from the biometric data; [paragraph 0018, extracting a plurality of feature vectors from the biometric data…extraction of one or more feature vectors from biometric data of a particular user]
and authenticate the user based on the biometric feature vector [paragraphs 0040-0042, 0049, Figures 8, 9, the feature vectors 136, which include the identifiability scores 362 for the corresponding feature vectors 360, and the neural network parameters 135 are then used for authentication]
Fong does not explicitly teach generate a hardware-specific feature vector; and the hardware-specific feature vector.
Yin teaches generate a hardware-specific feature vector; and the hardware-specific feature vector. [page 3509, ECG-based PUFs] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
The combination of Fong and Yin does not explicitly teach generate biometric variability data; and the biometric variability data.
LaBelle teaches generate biometric variability data; and the biometric variability data [paragraph 0019, The interval between heartbeats continuously fluctuates due to sympathetic and parasympathetic nerve activity. It is ideal for changes in heart rate to be reflected by a smooth, sine wave-like pattern as opposed to abrupt changes. Heart rate variability (HRV) analysis is a non-invasive technique generally implemented by monitoring the interval between successive peaks of the QRS complex (the R-R interval) of an EKG signal and can give implications about a subject's stress.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of LaBelle with the disclosures of Fong and Yin. The motivation or suggestion would have been for biological data analysis. (paragraph 0003 and throughout)
Regarding Claim 20, Fong does not explicitly teach wherein the device is a wearable device.
Yin teaches wherein the device is a wearable device. [page 3509, Using the ECG sensors on such wearable devices, prior works [4-8] explored using ECG as a biometric modality for authentication, to enhance the security of the device] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
Regarding Claim 21, Fong discloses wherein: the wearable device comprises a cardiac sensor configured to provide the biometric data of the user; [page 3510, non-invasive single-lead ECG sensor acquires and digitizes raw ECG data at 250 Hz]
The combination of Fong and Yin does not explicitly teach and the biometric variability data represents heart rate variability.
LaBelle teaches and the biometric variability data represents heart rate variability. [paragraph 0019, The interval between heartbeats continuously fluctuates due to sympathetic and parasympathetic nerve activity. It is ideal for changes in heart rate to be reflected by a smooth, sine wave-like pattern as opposed to abrupt changes. Heart rate variability (HRV) analysis is a non-invasive technique generally implemented by monitoring the interval between successive peaks of the QRS complex (the R-R interval) of an EKG signal and can give implications about a subject's stress.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of LaBelle with the disclosures of Fong and Yin. The motivation or suggestion would have been for biological data analysis. (paragraph 0003 and throughout)
Regarding Claim 22, Fong does not explicitly teach wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector.
Yin teaches wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector. [page 3509, Figure 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Yin in view of LaBelle, as applied to Claim 13, above, and further in view of Selinger et al., (US 20180307912 A1) hereinafter referred to as Selinger.
Regarding Claim 14, the combination of Fong, Yin, and LaBelle does not explicitly teach wherein the at least one hidden layer is a fully connected layer.
Selinger teaches wherein the at least one hidden layer is a fully connected layer. [paragraph 0091-0092, Discriminative training with a backpropagation algorithm that is efficient even when the networks are sparse and that generates useful internal representations of incoming data in hidden layers of neural networks, [0092] Deep learning feedforward networks that alternate convolutional layers and max-pooling layers, topped by several fully connected or sparsely connected layer followed by a final classification layer, wherein training is usually done without any unsupervised pre-training] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Selinger with the disclosures of Fong, Yin, and LaBelle. The motivation or suggestion would have been to provide security. (paragraph 0001)
Regarding Claim 15, the combination of Fong, Yin, and LaBelle does not explicitly teach wherein the at least one hidden layer is a sparsely connected layer.
Selinger teaches wherein the at least one hidden layer is a sparsely connected layer. [paragraph 0091-0092, Discriminative training with a backpropagation algorithm that is efficient even when the networks are sparse and that generates useful internal representations of incoming data in hidden layers of neural networks, [0092] Deep learning feedforward networks that alternate convolutional layers and max-pooling layers, topped by several fully connected or sparsely connected layer followed by a final classification layer, wherein training is usually done without any unsupervised pre-training] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Selinger with the disclosures of Fong, Yin, and LaBelle. The motivation or suggestion would have been to provide security. (paragraph 0001)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Yin in view of LaBelle, as applied to Claim 10, above, and further in view of Liu et al., “A data remanence based Approach to Generate 100% Stable Keys from an SRAM Physical Unclonable Function” Year: 2017 hereinafter referred to as Liu.
Regarding Claim 18, Fong does not explicitly teach wherein the hardware-specific feature…a physical unclonable function (PUF) vector.
Yin teaches  wherein the hardware-specific feature…a physical unclonable function (PUF) vector. [page 3509, Figure 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Yin with the disclosure of Fong. The motivation or suggestion would have been for protection from adversarial attacks. [page 3509]
The combination of Fong, Yin, and LaBelle does not explicitly teach circuitry comprises static random-access memory (SRAM) configured to generate.
Liu teaches circuitry comprises static random-access memory (SRAM) configured to generate [page 1, Abstract, Section I, Column 2, SRAM is an attractive option for weak PUFs [4] since it ls readily available in digital processors. Compared to dedicated PUFs such as arbiter PUF or ring oscillator PUF., the amount of effort needed to implement an SR.AM PUF is negligible] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Liu with the disclosures of Fong and Yin. The motivation or suggestion would have been to specify a SRMv4 as suggested by Liu with the combined inventions of Fong, Yin, and LaBelle. The motivation or suggestion would have been in order to generate the physical unclonable function through the SRAM. (page 1, Abstract and Section I, Col 2)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497